DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 06 January 2014, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Drawings
The drawings, filed 02 December 2019, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 8 as representative, claim 8 recites: 
at a first party in a multiparty system having a plurality of parties with their own independent databases: 
identifying a function to be evaluated over a range of data contained in a database of the first party; 
dividing the range into a plurality of subranges of data; 
computing, for each of the plurality of subranges of data, a selection probability for the subrange, based on information received about each of the plurality of subranges of data from at least one other party in the multiparty system; 
selecting one of the plurality of subranges of data based on the selection probability; 
dividing the selected subrange into additional subranges; and 
recursively iterating the computing, the selecting, dividing, and repeating for the additional subranges, until the selected subrange has a size of one, each iteration being performed on subranges of the selected subrange from an immediately previous iteration.
These limitations recite certain methods of types of mathematical concepts, such as mathematical relationships, mathematical formulas or equations, or mathematical calculations (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a payment for an item is received. 
This represents a mathematical calculation and falls under certain methods of mathematical concepts. Accordingly, under step 2A (prong 1) the claim recites an 
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 8 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 8 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 8, taken individually or as a whole the additional elements of claim 8 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 8 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory

Even considered as an ordered combination (as a whole), the additional elements of claim 8 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 9-14 also do not integrate the abstract idea into a practical application. Notably, claims 9-14 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 9-14 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 9-14 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 9-14 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.


Claims 1-7 appear to include similar subject matter as in claims 8-14 as discussed above. More specifically, independent claim 1 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 8-14 equally apply and therefore stand rejected.

Claims 15-20 appear to include similar subject matter as in claims 8-14 as discussed above. More specifically, independent claim 15 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 8-14 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Nerurkar, Ishaan, et al (U.S. 2018/023995 and known hereinafter as Nerurkar).

As per claim 1, Nerurkar teaches a system comprising: 
at least one hardware processor (e.g. Nerurkar, see Figure 11, which discloses a computer system that includes one or more processors coupled to machine executed instructions.); and 
a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising, at a first party in a multiparty system having a plurality of parties with their own independent databases (e.g. Nerurkar, see paragraph [0013], which discloses techniques are described for responding to queries of a private database system. See further Figure 11, which discloses a computer system can be used to execute instructions for causing the machine to perform one or more processes described herein.): 
identifying a function to be evaluated over a range of data contained in a database of the first party (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.); 
dividing the range into a plurality of subranges of data (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.);
computing, for each of the plurality of subranges of data, a selection probability for the subrange, based on information received about each of the plurality of subranges of data from at least one other party in the multiparty system (e.g. Nerukar, see paragraphs [0040-0045], which discloses the privacy parameter controls the amount of information that the query M reveals about any other individual data entry in X and represents the degree of information released about the entries in X, where the privacy parameter measures the improbability of the output of query M satisfying the differential privacy.); 
selecting one of the plurality of subranges of data based on the selection probability (e.g. Nerurkar, see paragraphs [0042-0050], which discloses a request from a client device to perform a query is received and a differential privacy level corresponding to the request is identified and selected.); 
dividing the selected subrange into additional subranges (e.g. Nerurkar, see paragraphs [0052-0057, 0098-0110], discloses a median engine produces a response responsive to the differentially privacy security system receiving a query for generating the median of entries in a column of the data object X that satisfy a condition specified by the client, given privacy parameters.); and 
recursively iterating the computing, the selecting, dividing, and repeating for the additional subranges, until the selected subrange has a size of one, each iteration being performed on subranges of the selected subrange from an immediately previous iteration (e.g. Nerurkar, see paragraphs [0097-0099], which discloses a recursive process for identifying threshold points of the classification output vector for the model which is identified by the median engine such that the number of elements of p in each interval is approximately equal, where it further identifies the median for an interval and subsequently, its corresponding sub-intervals are generated by dividing the interval by the identified median, until k thresholds are identified.).

As per claim 8, Nerurkar teaches a method comprising: 
at a first party in a multiparty system having a plurality of parties with their own independent databases (e.g. Nerurkar, see paragraph [0013], which discloses techniques are described for responding to queries of a private database system. See further Figure 11, which discloses a computer system can be used to execute instructions for causing the machine to perform one or more processes described herein.): 
identifying a function to be evaluated over a range of data contained in a database of the first party (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.); 
dividing the range into a plurality of subranges of data (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.);
computing, for each of the plurality of subranges of data, a selection probability for the subrange, based on information received about each of the plurality of subranges of data from at least one other party in the multiparty system (e.g. Nerukar, see paragraphs [0040-0045], which discloses the privacy parameter controls the amount of information that the query M reveals about any other individual data entry in X and represents the degree of information released about the entries in X, where the privacy parameter measures the improbability of the output of query M satisfying the differential privacy.); 
selecting one of the plurality of subranges of data based on the selection probability (e.g. Nerurkar, see paragraphs [0042-0050], which discloses a request from a client device to perform a query is received and a differential privacy level corresponding to the request is identified and selected.); 
dividing the selected subrange into additional subranges (e.g. Nerurkar, see paragraphs [0052-0057, 0098-0110], discloses a median engine produces a response responsive to the differentially privacy security system receiving a query for generating the median of entries in a column of the data object X that satisfy a condition specified by the client, given privacy parameters.); and 
recursively iterating the computing, the selecting, dividing, and repeating for the additional subranges, until the selected subrange has a size of one, each iteration being performed on subranges of the selected subrange from an immediately previous iteration (e.g. Nerurkar, see paragraphs [0097-0099], which discloses a recursive process for identifying threshold points of the classification output vector for the model which is ..

As per claim 15, Nerurkar teaches a non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
at a first party in a multiparty system having a plurality of parties with their own independent databases (e.g. Nerurkar, see paragraph [0013], which discloses techniques are described for responding to queries of a private database system. See further Figure 11, which discloses a computer system can be used to execute instructions for causing the machine to perform one or more processes described herein.): 
identifying a function to be evaluated over a range of data contained in a database of the first party (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.); 
dividing the range into a plurality of subranges of data (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.);
computing, for each of the plurality of subranges of data, a selection probability for the subrange, based on information received about each of the plurality of subranges of data from at least one other party in the multiparty system (e.g. Nerukar, see paragraphs [0040-0045], which discloses the privacy parameter controls the amount of information that the query M reveals about any other individual data entry in X and represents the degree of information released about the entries in X, where the privacy parameter measures the improbability of the output of query M satisfying the differential privacy.); 
selecting one of the plurality of subranges of data based on the selection probability (e.g. Nerurkar, see paragraphs [0042-0050], which discloses a request from a client device to perform a query is received and a differential privacy level corresponding to the request is identified and selected.); 
dividing the selected subrange into additional subranges (e.g. Nerurkar, see paragraphs [0052-0057, 0098-0110], discloses a median engine produces a response responsive to the differentially privacy security system receiving a query for generating the median of entries in a column of the data object X that satisfy a condition specified by the client, given privacy parameters.); and 
recursively iterating the computing, the selecting, dividing, and repeating for the additional subranges, until the selected subrange has a size of one, each iteration being performed on subranges of the selected subrange from an immediately previous iteration (e.g. Nerurkar, see paragraphs [0097-0099], which discloses a recursive process for identifying threshold points of the classification output vector for the model which is identified by the median engine such that the number of elements of p in each interval is approximately equal, where it further identifies the median for an interval and subsequently, its corresponding sub-intervals are generated by dividing the interval by the identified median, until k thresholds are identified.).

As per claims 2, 9, and 16, Nerurkar teaches the system of claim 1, the method of claim 8, and the non-transitory machine-readable medium of claim 15, respectively, wherein the selecting includes: 
for each of the plurality of subranges: 
(e.g. Nerurkar, see paragraphs [0042-0050], which discloses calculating, weighting, and ranking data objects from the entry associated with X based on a privacy parameter.); 
jointly securely computing the rank of the subrange for data with at least one other party in the multiparty system (e.g. Nerurkar, see paragraphs [0042-0050], which discloses a request from a client device to perform a query is received and a differential privacy level corresponding to the request is identified and selected.); 
combining the rank of the subrange of data from the at least one other party and the rank of the subrange for data contained in the database of the first party in to a global rank (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.); 
determining a utility of the subrange using the global rank (e.g. Nerurkar, see paragraphs [0042-0050], which discloses calculating, weighting, and ranking data objects from the entry associated with X based on a privacy parameter.); and 
calculating a selection probability for the subrange using a fixed value and the utility (e.g. Nerukar, see paragraphs [0040-0045], which discloses the privacy parameter controls the amount of information that the query M reveals about any other individual data entry in X and represents the degree of information released about the entries in X, where the privacy parameter measures the improbability of the output of query M satisfying the differential privacy.).

As per claims 3, 10, and 17, Nerurkar teaches the system of claim 2, the method of claim 9, and the non-transitory machine-readable medium of claim 16, respectively, (e.g. Nerurkar, see paragraphs [0097-0099], which discloses a recursive process for identifying threshold points of the classification output vector for the model which is identified by the median engine such that the number of elements of p in each interval is approximately equal, where it further identifies the median for an interval and subsequently, its corresponding sub-intervals are generated by dividing the interval by the identified median, until k thresholds are identified.).

As per claims 4, 11, and 18, Nerurkar teaches the system of claim 2, the method of claim 9, and the non-transitory machine-readable medium of claim 16, respectively, wherein the fixed value is ln(2) (e.g. Nerurkar, see paragraphs [0103-0104], which discloses an approximation algorithm).

As per claims 5, 12, and 19, Nerurkar teaches the system of claim 1, the method of claim 8, and the non-transitory machine-readable medium of claim 15, respectively, wherein the selecting includes: 
for each of the plurality of subranges: 
computing the rank of the subrange for data contained in the database of the first party (e.g. Nerurkar, see paragraphs [0042-0050], which discloses calculating, weighting, and ranking data objects from the entry associated with X based on a privacy parameter.); 
calculating a weight for the subrange based on the rank (e.g. Nerukar, see paragraphs [0040-0045], which discloses the privacy parameter controls the amount of information that the query M reveals about any other individual data entry in X and represents the degree of information released about the entries in X, where the privacy parameter measures the improbability of the output of query M satisfying the differential privacy.); 
(e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.); and 
determining a selection probability for the subrange by combining the weights for the subrange (e.g. Nerurkar, see paragraphs [0042-0050], which discloses calculating, weighting, and ranking data objects from the entry associated with X based on a privacy parameter.).

As per claims 6, 13, and 20, Nerurkar teaches the system of claim 5, the method of claim 12, and the non-transitory machine-readable medium of claim 19, respectively, wherein the combining includes multiplying the weights (e.g. Nerurkar, see paragraph [0065], which discloses combining the weighted sum of the observed features.).

As per claims 7 and 14, Nerurkar Teaches the system of claim 1 and the method of claim 8, respectively, wherein a selection probability for a particular subrange is a likelihood that the particular subrange will be selected (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 11, 2022